In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-17-00114-CV



        IN THE INTEREST OF O.T., A CHILD



        On Appeal from the 276th District Court
               Marion County, Texas
              Trial Court No. 16-00193




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                             ORDER
          Dwight A. Brannon, attorney for appellant mother in this parental-rights termination case,

has filed a motion with this Court asking that we seal the voir dire portion of the court reporter’s

record in order to protect juror identities. After Brannon filed that motion, he filed a motion in the

trial court seeking the same relief. On December 28, 2017, the trial court granted the requested

relief and entered an order sealing the voir dire portion of the reporter’s record. Because the trial

court’s December 28 order was entered at a time when it no longer had plenary jurisdiction over

this matter, the trial court’s order is of no effect.

          It is apparent to this Court that the trial court has determined that it is necessary to protect

the identities of the jurors in this case. Consequently, because this Court does not have the

authority to seal the reporter’s record as requested, and because the trial court’s order is of no

effect, we conclude that the interests of justice and the protection of juror identities require the

abatement of this matter to the trial court for entry of a sealing order as requested by Brannon.

          We, therefore, abate this appeal to the trial court for entry of the requested sealing order.

Because this case involves an appeal from the termination of mother’s parental rights, this matter

should be expedited at all levels. Any hearing to be conducted by the trial court, should such be

necessary, shall take place within fifteen days of the date of this order. The sealing order shall be

filed with this Court in the form of a supplemental clerk’s record within five days of the date of

the hearing.

          All appellate timetables are stayed and will resume on our receipt of the supplemental

record.


                                                        2
      IT IS SO ORDERED.



                              BY THE COURT


Date: January 3, 2018




                          3